            Case 1:19-cv-01772-ER Document 33 Filed 01/15/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                            1/15/2021
 Guo Hua Wang, individually and on behalf of
 all others similarly situated,
                                                            1:19-cv-01772 (ER) (SDA)
                                Plaintiff,
                                                            ORDER SCHEDULING TELEPHONIC
                   -against-
                                                            SETTLEMENT CONFERENCE
 CGY & J Corp. d/b/a Kitaro et al.,

                                Defendants.


STEWART D. AARON, United States Magistrate Judge:

       A settlement conference is scheduled before Magistrate Judge Stewart Aaron on Tuesday,

February 2, 2021 at 2:00 p.m. The settlement shall proceed by telephone unless the parties advise

the Court that they have access to and prefer proceeding by alternative remote means, such as

by video.

       The Court will provide dial-in information to the parties by email before the conference.

The parties must comply with the Settlement Conference Procedures for Magistrate Judge

Stewart D. Aaron, available at https://nysd.uscourts.gov/hon-stewart-d-aaron.

SO ORDERED.

DATED:         New York, New York
               January 15, 2021

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge
